Exhibit 10.1


BROOKDALE SENIOR LIVING INC.
2014 OMNIBUS INCENTIVE PLAN
AS AMENDED AND RESTATED
Section 1.    Purpose of Plan.
The name of this plan is the Brookdale Senior Living Inc. 2014 Omnibus Incentive
Plan (as amended from time to time, the "Plan"). The purpose of the Plan is to
provide additional incentive to selected employees, directors and Consultants
(as hereinafter defined) of the Company or its Subsidiaries (as hereinafter
defined) whose contributions are essential to the growth and success of the
Company's business, in order to strengthen the commitment of such persons to the
Company and its Subsidiaries, motivate such persons to faithfully and diligently
perform their responsibilities and attract and retain competent and dedicated
persons whose efforts shall result in the long-term growth and profitability of
the Company. The Plan is also designed to encourage stock ownership by such
persons, thereby aligning their interest with the interests of the Company's
stockholders, and to permit the payment of compensation that qualifies as
"performance-based compensation" under Section 162(m) of the Code (as
hereinafter defined). To accomplish such purposes, the Plan provides that the
Company may grant Options, Stock Appreciation Rights, Restricted Shares,
Restricted Stock Units, unrestricted Shares, Performance Awards (which may
include cash awards), Other Stock-Based Awards or any combination of the
foregoing.
Section 2.    Definitions.
For purposes of the Plan, the following terms shall be defined as set forth
below:
(a)    "Administrator" means the Board, or if and to the extent the Board does
not administer the Plan, the Committee in accordance with Section 3 hereof.
(b)    "Affiliate" means an affiliate of the Company (or other referenced
entity, as the case may be) as defined in Rule 12b-2 promulgated under Section
12 of the Exchange Act.
(c)    "Award" means any Option, Stock Appreciation Right, Restricted Share,
Restricted Stock Unit, unrestricted Share, Performance Award, or Other
Stock-Based Award granted under the Plan.
(d)    "Award Document" means any written agreement, contract or other
instrument or document evidencing an Award.
(e)    "Beneficial Owner" (or any variant thereof) has the meaning defined in
Rule 13d-3 under the Exchange Act.
(f)    "Board" means the Board of Directors of the Company.
(g)    "Bylaws" mean the bylaws of the Company, as may be amended and/or
restated from time to time.
(h)    "Cause" has the meaning set forth in the Participant's employment or
other agreement with the Company or any of its Affiliates, provided that if the
Participant is not a party to any such employment or other agreement or such
employment or other agreement does not contain a definition of Cause, then Cause
means (i) the continued failure by the Participant to substantially perform his
or her duties and obligations to the Company or any of its Affiliates, including
without limitation, repeated refusal to follow the reasonable directions of his
or her employer, intentional violation of law in the course of performance of
the duties of Participant's employment or service with the Company or any of its
Affiliates, engagement in misconduct which is materially injurious to the
Company or any of its Affiliates, repeated absences from work without a
reasonable excuse, or intoxication with alcohol or illegal drugs while on the
Company's or any Affiliate's premises during regular business hours (other than
any such failure resulting from his or her incapacity due to physical or mental
illness); (ii) the Participant's fraud or material dishonesty against the
Company or any of its Affiliates; or (iii) the Participant's conviction or plea
of guilty


1

--------------------------------------------------------------------------------




or nolo contendere for the commission of a felony or a crime involving material
dishonesty. Determination of Cause shall be made by the Administrator in its
sole discretion.
(i)    "Change in Capitalization" means any (i) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (ii) stock split or reverse
stock split, (iii) combination or exchange of shares, (iv) other change in
corporate structure or (v) declaration of a special or extraordinary dividend or
other distribution (whether in the form of cash, Common Stock or other
property), which, in any such case, the Administrator determines, in its sole
discretion, affects the Shares such that an adjustment pursuant to Section 5
hereof is appropriate.
(j)    "Change in Control" shall be deemed to have occurred if an event set
forth in any one of the following paragraphs shall have occurred:
(1)    any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or any of its
Affiliates) representing fifty percent (50%) or more of the combined voting
power of the Company's then outstanding securities; or
(2)    the following individuals cease for any reason to constitute a majority
of the number of directors then serving on the Board: individuals who, on the
Effective Date, constitute the Board and any new director (other than a director
whose initial assumption of office is in connection with an actual or threatened
election contest, including, but not limited to, a consent solicitation,
relating to the election of directors of the Company) whose appointment or
election by the Board or nomination for election by the Company's stockholders
was approved or recommended by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the Effective Date
or whose appointment, election or nomination for election was previously so
approved or recommended; or
(3)    there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than a merger or consolidation immediately following which the individuals who
comprise the Board immediately prior thereto constitute at least a majority of
the Board of the entity surviving such merger or consolidation or, if the
Company or the entity surviving such merger is then a subsidiary, the ultimate
parent thereof; or
(4)    the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company's assets,
other than (i) a sale or disposition by the Company of all or substantially all
of the Company's assets to an entity, at least 50% of the combined voting power
of the voting securities of which are owned by stockholders of the Company
following the completion of such transaction in substantially the same
proportions as their ownership of the Company immediately prior to such sale or
(ii) a sale or disposition of all or substantially all of the Company's assets
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of the
entity to which such assets are sold or disposed or, if such entity is a
subsidiary, the ultimate parent thereof.
Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of the Common
Stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions and (ii) for
each Award that constitutes deferred compensation under Section 409A of the
Code, and solely to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, a Change in Control shall be deemed to
have occurred under the Plan with respect to such Award only if a change in the
ownership or effective control of the Company or a change in ownership of a
substantial portion of the assets of the Company shall also be deemed to have
occurred under Section 409A of the Code.


2

--------------------------------------------------------------------------------




(k)    "Code" means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.
(l)    "Committee" means any committee or subcommittee the Board may appoint to
administer the Plan. Subject to the discretion of the Board, the Committee shall
be composed entirely of individuals who meet the qualifications of (i) an
"outside director" within the meaning of Section 162(m) of the Code (but only to
the extent necessary and desirable to maintain qualification of Awards as
"performance-based compensation" under Section 162(m) of the Code), (ii) a
"non-employee director" within the meaning of Rule 16b-3 and (iii) any other
qualifications required by the applicable stock exchange on which the Common
Stock is traded. If at any time or to any extent the Board shall not administer
the Plan, then the functions of the Administrator specified in the Plan shall be
exercised by the Committee. Except as otherwise provided in the Company's
Certificate of Incorporation or Bylaws, as amended from time to time, any action
of the Committee with respect to the administration of the Plan shall be taken
by a majority vote at a meeting at which a quorum is duly constituted or
unanimous written consent of the Committee's members.
(m)    "Common Stock" means the common stock, par value $.01 per share, of the
Company.
(n)    "Company" means Brookdale Senior Living Inc. (or any successor
corporation).
(o)    "Consultant" means a consultant or advisor who is a natural person,
engaged to render bona fide services to the Company or any of its Subsidiaries.
(p)    "Covered Officer" means any individual who is or is likely to be a
"covered employee" as defined in Section 162(m) of the Code with respect to the
current taxable year of the Company or with respect to the taxable year of the
Company in which any applicable Award will be paid or become vested.
(q)    "Disability" means that a Participant (i) as determined by the
Administrator in its sole discretion, is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company or any of its Affiliates.
(r)    "Eligible Recipient" means any employee, director or Consultant of the
Company or any of its Subsidiaries who has been selected as an eligible
participant by the Administrator.
(s)    "Exchange Act" means the Securities Exchange Act of 1934, as amended from
time to time.
(t)    "Exercise Price" means the per share price at which a holder of an Award
may purchase the Shares issuable upon exercise of such Award.
(u)    "Fair Market Value" as of a particular date means the fair market value
of a share of Common Stock as determined by the Administrator in its sole
discretion; provided, however, that if the Common Stock is admitted to trading
on a national securities exchange, fair market value of a share of Common Stock
on any date shall be the closing sale price reported for such share on such
exchange on such date, or, if no sale was reported on such date, the closing
sale price reported for such share on such exchange on the last day preceding
such date on which a sale was reported.
(v)    "Incentive Stock Option" means an Option that is an "incentive stock
option" within the meaning of Section 422 of the Code, or any successor
provision, and that is designated in the applicable Award Document as an
Incentive Stock Option.


3

--------------------------------------------------------------------------------




(w)    "Non-Employee Director" means a director of the Company who is not an
officer, employee or Consultant of the Company or of any Subsidiary.
(x)    "Nonqualified Stock Option" means any Option that is not an Incentive
Stock Option, including any Option that provides (as of the time such Option is
granted) that it shall not be treated as an Incentive Stock Option.
(y)    "Option" means an option to purchase shares of Common Stock granted
pursuant to Section 7 hereof.
(z)    "Other Stock-Based Award" means a right or other interest granted to a
Participant under the Plan that may be denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Common
Stock, including but not limited to dividend equivalents or performance units,
each of which may be subject to the attainment of performance objectives,
including objectives based on one or more of the Performance Goals, a period of
continued employment or service or other terms or conditions as permitted under
the Plan.
(aa)    "Participant" means any Eligible Recipient selected by the
Administrator, pursuant to the Administrator's authority in Section 3 hereof, to
receive grants of Awards, and upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.
(bb)    "Performance Award" means an award under Section 11 hereof.
(cc)    "Performance Goals" means performance goals based on one or more of the
following criteria: (i) earnings including operating income, earnings before or
after taxes, earnings before or after interest, depreciation, amortization, or
extraordinary or special items or book value per share (which may exclude
nonrecurring items); (ii) pre-tax income or after-tax income; (iii) earnings per
Share (basic or diluted); (iv) operating profit; (v) revenue, revenue growth or
rate of revenue growth; costs, cost growth or rate of cost growth; (vi) return
on assets (gross or net), return on investment, return on capital, or return on
equity; (vii) returns on sales or revenues; (viii) operating expenses; (ix)
stock price appreciation; (x) cash flow, free cash flow, cash flow return on
investment (discounted or otherwise), net cash provided by operations, or cash
flow in excess of cost of capital; (xi) implementation or completion of critical
projects or processes; (xii) economic value created; (xiii) cumulative earnings
per share growth; (xiv) operating margin or profit margin; (xv) Common Stock
price or total stockholder return; (xvi) cost targets, reductions and savings,
productivity and efficiencies; (xvii) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation or information technology goals,
or goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xviii) personal professional objectives,
including any of the foregoing performance goals, the implementation of
policies, processes and plans, the negotiation of transactions, the development
of long term business goals, formation of joint ventures, research or
development collaborations, and the completion of other corporate transactions;
(xix) Cash From Facility Operations ("CFFO") or CFFO per Share; adjusted CFFO or
adjusted CFFO per Share; CFFO, adjusted CFFO, CFFO per Share or adjusted CFFO
per Share growth; Adjusted Free Cash Flow; or other operating cash flow
measures; (xx) Facility Operating Income ("FOI") or FOI per Share; (xxi)
Adjusted EBITDA or Adjusted EBITDA per Share; (xxii) net operating income
("NOI") or NOI per Share; and (xxiii) any combination of, or a specified
increase in, any of the foregoing. Where applicable, the Performance Goals may
be expressed in terms of attaining a specified level of the particular criteria
or the attainment of a percentage increase or decrease in the particular
criteria, and may be applied to one or more of the Company or any of its
Affiliates (including the Company’s proportionate share of such items
attributable to any joint venture in which the Company has an interest but that
is not controlled by the Company or in which the Company shares control), or a
division, segment or strategic business unit of the Company or any of its
Affiliates, or may be applied to the performance of the Company relative to a
market index, a group of other companies or a combination thereof, all as
determined by the Committee. The Performance Goals may include a threshold level
of performance below which no payment shall be made (or no vesting shall occur),
levels of performance at which specified payments shall be made (or specified
vesting shall occur), and a maximum level of performance above which no
additional payment


4

--------------------------------------------------------------------------------




shall be made (or at which full vesting shall occur). Except as otherwise noted,
each of the foregoing Performance Goals shall be determined in accordance with
generally accepted accounting principles and shall be subject to certification
by the Committee; provided that, to the extent permitted by Section 162(m) of
the Code to the extent applicable, the Committee shall make equitable
adjustments to the Performance Goals in recognition of unusual or non-recurring
events affecting the Company or any of its Affiliates or the financial
statements of the Company or any of its Affiliates, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles. Notwithstanding the foregoing, the Committee shall take
any actions pursuant to this paragraph to the extent necessary and desirable to
maintain qualification of Awards as "performance-based compensation" under
Section 162(m) of the Code.
(dd)    "Person" has the meaning given in Section 3(a)(9) of the Exchange Act,
as modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its Subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company.
(ee)    "Restricted Share" means a Share, granted pursuant to Section 9 hereof,
subject to certain restrictions that lapse at the end of a specified period or
periods and/or upon the attainment of specified performance objectives,
including objectives based on one or more Performance Goals.
(ff)    "Restricted Stock Unit" means a right, granted pursuant to Section 9
hereof, to receive an amount in cash or Shares (or any combination thereof)
equal to the Fair Market Value of a Share at the end of a specified deferral
period or periods and/or upon the attainment of specified performance
objectives, including objectives based on one or more of the Performance Goals.
(gg)    "Retirement" means a termination of a Participant's employment or
service, other than for Cause, on or after attainment of age 65.
(hh)    "Rule 16b-3" means Rule 16b-3 under the Exchange Act.
(ii)    "Shares" means shares of Common Stock reserved for issuance under the
Plan, as adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.
(jj)    "Stock" means Common Stock.
(kk)    "Stock Appreciation Right" means a right, granted under Section 8
hereof, to receive an amount equal to the excess, if any, of (i) the aggregate
Fair Market Value, as of the date such Stock Appreciation Right or portion
thereof is surrendered, of the Shares covered by such right or such portion
thereof, over (ii) the aggregate Exercise Price of such right or such portion
thereof.
(ll)    "Subsidiary," when used to determine whether an individual service
provider can be an Eligible Recipient of an Award hereunder, means any
corporation or other entity in a chain of corporations or other entities
(beginning with the Company and ending with the Subsidiary to which the service
provider provides direct services on the date of grant of the Award) in which
each corporation or other entity has a "controlling interest" in another
corporation or other entity in the chain and as to which the Company is
consequently an "eligible issuer of service recipient stock" (within the meaning
of Treasury Regulation Section 1.409A-1(b)(5)(iii)(E)). An additional
requirement applies when "Subsidiary" is used to determine whether an employee
can be an Eligible Recipient of an Incentive Stock Option Award: "Subsidiary"
then is also required to be a corporation in an unbroken chain of corporations
beginning with the Company, with each of the corporations (other than the last
corporation in the unbroken chain) owning stock possessing fifty percent (50%)
or more of the total combined voting power of all


5

--------------------------------------------------------------------------------




classes of stock in one of the other corporations in the chain at the time of
the granting of the Incentive Stock Option Award.
Section 3.    Administration.
(a)    The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to


6

--------------------------------------------------------------------------------




maintain qualification of Awards as "performance-based compensation" under
Section 162(m) of the Code) and, to the extent applicable, Rule 16b-3.
(b)    Pursuant to the terms of the Plan, the Administrator, subject, in the
case of any Committee, to any restrictions on the authority delegated to it by
the Board, shall have the power and authority, without limitation:
(1)    to select those Eligible Recipients who shall be Participants;
(2)    to determine whether and to what extent Options, Stock Appreciation
Rights, Restricted Shares, Restricted Stock Units, unrestricted shares,
Performance Awards, Other Stock-Based Awards or a combination of any of the
foregoing, are to be granted hereunder to Participants;
(3)    to determine whether Options are intended to be Incentive Stock Options
or Nonqualified Stock Options, provided, however, that Incentive Stock Options
can only be granted to employees of the Company or any of its Subsidiaries
(within the meaning of Sections 424(e) and (f) of the Code);
(4)    to determine the number of Shares to be covered by each Award granted
hereunder;
(5)    to determine the terms and conditions, subject to the requirements of
Section 409A of the Code and not inconsistent with the terms of the Plan
(including Section 17(f) hereof), of each Award granted hereunder (including,
but not limited to, (i) the restrictions applicable to awards of Restricted
Shares or Restricted Stock Units and the conditions under which restrictions
applicable to such awards of Restricted Shares or Restricted Stock Units shall
lapse, (ii) the performance objectives and periods applicable to each Award,
provided that the performance objectives shall be determined no later than such
time as is required to ensure that any underlying Award which is intended to
qualify as "performance-based compensation" under Section 162(m) of the Code so
qualifies, (iii) the Exercise Price, (iv) the vesting schedule applicable to
Awards, (v) the number of Shares subject to Awards and (vi) any amendments to
the terms and conditions of outstanding Awards, including, but not limited to
extending the exercise period of such Awards and accelerating the vesting
schedule of such Awards);
(6)    to determine the terms and conditions, subject to the requirements of
Section 409A of the Code and not inconsistent with the terms of the Plan, which
shall govern all written instruments evidencing Awards granted hereunder;
(7)    to determine the Fair Market Value for any purpose;
(8)    to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of their employment or
service for purposes of Awards granted under the Plan;
(9)    to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and
(10)    to construe and interpret the terms and provisions of the Plan and any
Award granted under the Plan (and any Award Document relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.
(c)    Notwithstanding paragraph (b) of this Section 3, (i) neither the Board,
the Committee nor their respective delegates shall have the authority to reprice
(or cancel and regrant) any Option or, if applicable, other Award at a lower
exercise, base or purchase price, or cancel any Award with an exercise, base or
purchase price in exchange for cash, property or other Award, without first
obtaining the approval of the Company's stockholders, and (ii) neither the
Board, the Committee nor their respective delegates shall have the authority to
take


7

--------------------------------------------------------------------------------




any action that would cause any Award granted under the Plan to fail to comply
with Section 409A of the Code and any regulations or guidance promulgated
thereunder.
(d)    All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants. No member of the Board or the Committee, nor any
officer or employee of the Company or any of its Affiliates acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company or any of its Affiliates acting on their behalf shall,
to the maximum extent permitted by law and the Bylaws, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.
(e)    Notwithstanding anything in this Plan to the contrary, all awards to
Non-Employee Directors shall be administered by the Compensation Committee of
the Board.
Section 4.    Shares Reserved for Issuance Under the Plan.
(a)    Subject to Section 5 hereof, the number of shares of Common Stock that
are reserved and available for issuance pursuant to Awards granted under the
Plan shall be equal to the sum of (i) 6,000,000 shares of Common Stock, (ii) the
number of shares of Common Stock reserved but unissued under the Brookdale
Senior Living Inc. Omnibus Incentive Plan (as amended from time to time, the
"2005 Plan") as of the Effective Date; (iii)    the number of shares of Common
Stock that become available for reuse under the 2005 Plan following the
Effective Date in accordance with the provisions of Section 4 thereof; and (iv)
8,000,000 shares of Common Stock, subject to approval by the Company’s
stockholders at the 2017 Annual Meeting of Stockholders. All such shares of
Common Stock that are available for the grant of Awards under the Plan may be
granted as Incentive Stock Options.
(b)    Notwithstanding anything in this Plan to the contrary, and subject to
Section 5 hereof, from and after such time as the Plan is subject to Section
162(m) of the Code:
(1)    No individual (including an individual who is a Covered Officer) will be
granted Options or Stock Appreciation Rights for more than 750,000 Shares during
any fiscal year.
(2)    No individual who is a Covered Officer will be granted (A) Restricted
Shares, Restricted Stock Units, unrestricted Shares, Performance Awards or Other
Stock-Based Awards for more than 600,000 Shares during any fiscal year or (B) an
Award denominated in cash in excess of $3,000,000 during any fiscal year.
Any determination made in respect of the limitation set forth in this paragraph
(b) shall be made in a manner consistent with Section 162(m) of the Code.
(c)    Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise. If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan. Notwithstanding the foregoing,
Shares that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Option or Stock Appreciation Right under
the Plan, as well as any Shares exchanged by a Participant or withheld by the
Company to satisfy the tax withholding obligations related to any Option or
Stock Appreciation Right under the Plan, shall not be available for subsequent
Awards under the Plan, and notwithstanding that a Stock Appreciation Right is
settled by the delivery of a net number of Shares, the full number of Shares
underlying such Stock Appreciation Right shall not be available for subsequent
Awards under the Plan. Upon the exercise of any Award granted in tandem with any
other Awards, such related Awards shall be cancelled to the extent of the number
of Shares as to which the Award is exercised and, notwithstanding the foregoing,
such number of Shares shall no longer be available for Awards under the Plan. In


8

--------------------------------------------------------------------------------




addition, (i) to the extent an Award is denominated in Shares, but paid or
settled in cash, the number of Shares with respect to which such cash payment or
settlement is made shall again be available for grants of Awards pursuant to the
Plan and (ii) Shares underlying Awards that can only be settled in cash shall
not be counted against the aggregate number of Shares available for Awards under
the Plan.
Section 5.    Equitable Adjustments.
In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and the maximum number of
Shares that may be subject to Awards granted to any Participant in any fiscal
year, (ii) the kind, number and Exercise Price relating to outstanding Options
and Stock Appreciation Rights granted under the Plan, (iii) performance
objectives, including objectives based on one or more of the Performance Goals
(to the extent permitted by Section 162(m) of the Code to the extent applicable)
and (iv) the kind, number and purchase price of Shares subject to outstanding
awards of Restricted Shares, Restricted Stock Units, Performance Awards or Other
Stock-Based Awards granted under the Plan, in each case as may be determined by
the Administrator, in its sole discretion, provided, however, that any
fractional shares resulting from the adjustment shall be eliminated. Such other
equitable substitutions or adjustments shall be made as may be determined by the
Administrator, in its sole discretion. Without limiting the generality of the
foregoing, in connection with a Change in Capitalization, the Administrator may
provide, in its sole discretion, for the cancellation of any outstanding Award
granted hereunder in exchange for payment in cash or other property of the
aggregate Fair Market Value of the Shares covered by such Award, reduced by the
aggregate Exercise Price or purchase price thereof, if any. Notwithstanding the
foregoing, with respect to Incentive Stock Options, any adjustment shall be made
in accordance with the provisions of Section 424(h) of the Code and any
regulations or guidance promulgated thereunder, and provided further that no
such adjustment shall cause any Award hereunder which is or becomes subject to
Section 409A of the Code to fail to comply with the requirements of such
Section. The Administrator's determinations pursuant to this Section 5 shall be
final, binding and conclusive.
Section 6.    Eligibility.
The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals who qualify as
Eligible Recipients; provided, however, that Incentive Stock Options may only be
granted to employees of the Company or any of its Subsidiaries. Non-Employee
Directors shall also be eligible for Awards under the Plan, as determined by the
Compensation Committee of the Board from time to time; provided, however, the
aggregate value of all compensation paid or granted, as applicable, to any
individual for service as a Non-Employee Director with respect to any calendar
year, including equity Awards granted and cash fees paid by the Company to such
Non-Employee Director, shall not exceed six hundred thousand dollars ($600,000)
in value, calculating the value of any equity Awards granted during such
calendar year based on the grant date fair value of such Awards for financial
reporting purposes. The Board may make exceptions to increase such limit to one
million dollars ($1,000,000) for individual Non-Employee Directors in
extraordinary circumstances, such as where a Non-Employee Director serves as the
non-executive chairman of the Board or as a member of a special litigation or
transactions committee of the Board, as the Board may determine in its
discretion, provided that the Non-Employee Director receiving such additional
compensation may not participate in the decision to award such compensation
involving such Non-Employee Director.
Section 7.    Options.
(a)    General. The grant of an Option shall be evidenced by an Award Document,
containing such terms and conditions as the Administrator shall determine, in
its discretion, which Award Document shall set forth, among other things, the
Exercise Price of the Option, the term of the Option and provisions regarding
exercisability of the Option granted thereunder. Each Option shall be clearly
identified in the applicable Award Document as either an Incentive Stock Option
or a Nonqualified Stock Option. The provisions of each Option need not be the
same with respect to each Participant. More than one Option may be granted to
the same Participant and be outstanding concurrently hereunder. Options granted
under the Plan shall be subject to the terms and conditions


9

--------------------------------------------------------------------------------




set forth in this Section 7 and shall contain such additional terms and
conditions, not inconsistent with the terms of the Plan, as the Administrator
shall deem desirable and set forth in the applicable Award Document.
(b)    Exercise Price. The Exercise Price of Shares purchasable under an Option
shall be determined by the Administrator in its sole discretion at the time of
grant, provided that the Exercise Price of an Option shall not be less than one
hundred percent (100%) of the Fair Market Value of a share of Common Stock on
the date of grant. If a Participant owns or is deemed to own (by reason of the
attribution rules applicable under Section 424(d) of the Code) more than ten
percent (10%) of the combined voting power of all classes of stock of the
Company or of any Subsidiary and an Incentive Stock Option is granted to such
Participant, the Exercise Price of such Incentive Stock Option (to the extent
required at the time of grant by the Code) shall be no less than one hundred and
ten percent (110%) of the Fair Market Value on the date such Incentive Stock
Option is granted.
(c)    Option Term. The maximum term of each Option shall be fixed by the
Administrator, but no Option shall be exercisable more than ten years after the
date such Option is granted, except that Incentive Stock Options granted to a
Participant who owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) more than ten percent (10%) of the
combined voting power of all classes of stock of the Company or of any
Subsidiary, shall not be exercisable more than five years after the date such
Option is granted. Each Option's term is subject to earlier expiration pursuant
to the applicable provisions in the Plan and the Award Document. Notwithstanding
the foregoing, the Administrator shall have the authority to accelerate the
exercisability of any outstanding Option at such time and under such
circumstances as the Administrator, in its sole discretion, deems appropriate.
(d)    Exercisability. Each Option shall be exercisable at such time or times
and subject to such terms and conditions, including the attainment of
performance objectives, as shall be determined by the Administrator in the
applicable Award Document. The Administrator may also provide that any Option
shall be exercisable only in installments, and the Administrator may waive such
installment exercise provisions at any time, in whole or in part, based on such
factors as the Administrator may determine in its sole discretion.
Notwithstanding anything to the contrary contained herein, an Option may not be
exercised for a fraction of a share.
(e)    Method of Exercise. Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of Shares
to be purchased, accompanied by payment in full of the aggregate Exercise Price
of the Shares so purchased in cash or its equivalent, as determined by the
Administrator. As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing.
(f)    Limitations on Incentive Stock Options. To the extent that the aggregate
Fair Market Value with respect to which Incentive Stock Options are exercisable
for the first time by a Participant during any calendar year under the Plan and
any other stock option plan of the Company shall exceed $100,000, the portion of
such Incentive Stock Options in excess of $100,000 shall be treated as
Nonqualified Stock Options. Such Fair Market Value shall be determined as of the
date on which each such Incentive Stock Option is granted. No Incentive Stock
Option may be granted to an individual if, at the time of the proposed grant,
such individual owns (or is deemed to own under the Code) stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or of any Subsidiary unless (i) the Exercise Price of such
Incentive Stock Option is at least one hundred and ten percent (110%) of the
Fair Market Value of a share of Common Stock at the time such Incentive Stock
Option is granted and (ii) such Incentive Stock Option is not exercisable after
the expiration of five years from the date such Incentive Stock Option is
granted.
(g)    Rights as Stockholder. A Participant shall have no rights to dividends or
any other rights of a stockholder with respect to the Shares subject to an
Option until the Participant has given written notice of


10

--------------------------------------------------------------------------------




exercise, has paid in full for such Shares, has satisfied the requirements of
Section 16 hereof and, if requested, has given the representation described in
paragraph (b) of Section 17 hereof.
(h)    Transfers of Options. Except as otherwise determined by the
Administrator, and in any event in the case of an Incentive Stock Option, no
Option granted under the Plan shall be transferable by a Participant other than
by will or the laws of descent and distribution. Unless otherwise determined by
the Administrator in accord with the provisions of the immediately preceding
sentence, an Option may be exercised, during the lifetime of the Participant,
only by the Participant or, during the period the Participant is under a legal
disability, by the Participant's guardian or legal representative. The
Administrator may, in its sole discretion, subject to applicable law, permit the
gratuitous transfer during a Participant's lifetime of a Nonqualified Stock
Option, (i) by gift to a member of the Participant's immediate family, (ii) by
transfer by instrument to a trust for the benefit of such immediate family
members, or (iii) to a partnership or limited liability company in which such
family members are the only partners or members; provided, however, that, in
addition to such other terms and conditions as the Administrator may determine
in connection with any such transfer, no transferee may further assign, sell,
hypothecate or otherwise transfer the transferred Option, in whole or in part,
other than by will or by operation of the laws of descent and distribution. Each
such transferee shall agree to be bound by the provisions of this Plan and the
applicable Award Document.
(i)    Termination of Employment or Service. In the event of the termination of
employment or service with the Company and all of its Affiliates of a
Participant who has been granted one or more Options, such Options shall be
exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Administrator at or after grant.
(j)    Other Change in Employment Status. An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the Administrator. The
Administrator shall follow any applicable provisions and regulations with
respect to the treatment of Incentive Stock Options and the written policies of
the Company (if any), including such rules, guidelines and practices as may be
adopted pursuant to Section 3 hereof, as they may be in effect from time to
time, with regard to such matters.
Section 8.    Stock Appreciation Rights.
(a)    General. Stock Appreciation Rights may be granted either alone ("Free
Standing Rights") or in conjunction with all or part of any Option granted under
the Plan ("Related Rights"). In the case of a Nonqualified Stock Option, Related
Rights may be granted either at or after the time of the grant of such Option.
In the case of an Incentive Stock Option, Related Rights may be granted only at
the time of the grant of such Option. The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made; the number of Shares to be awarded, the price
per share, and all other conditions of Stock Appreciation Rights.
Notwithstanding the foregoing, no Related Right may be granted for more shares
than are subject to the Option to which it relates and any Stock Appreciation
Right must be granted with an Exercise Price not less than the Fair Market Value
of a share of Common Stock on the date of grant. The provisions of Stock
Appreciation Rights need not be the same with respect to each Participant. Stock
Appreciation Rights granted under the Plan shall be subject to the following
terms and conditions set forth in this Section 8 and shall contain such
additional terms and conditions, not inconsistent with the terms of the Plan, as
the Administrator shall deem desirable, as set forth in the applicable Award
Document.
(b)    Rights as Stockholder. A Participant shall have no rights to dividends or
any other rights of a stockholder with respect to the Shares subject to a Stock
Appreciation Right until the Participant has exercised such Stock Appreciation
Right, has satisfied the requirements of Section 16 hereof and, if requested,
has given the representation described in paragraph (b) of Section 17 hereof.
(c)    Exercisability.


11

--------------------------------------------------------------------------------




(1)    Free Standing Rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.
(2)    Related Rights shall be exercisable only at such time or times and to the
extent that the Options to which they relate shall be exercisable in accordance
with the provisions of Section 7 above and this Section 8; provided, however,
that a Related Right granted in connection with an Incentive Stock Option shall
be exercisable only if and when the Fair Market Value of the Shares subject to
the Incentive Stock Option exceeds the Exercise Price of such Option.
(d)    Payment Upon Exercise.
(1)    Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to the excess of the Fair Market Value as of the date of exercise over the
price per share specified in the Free Standing Right (which price shall be no
less than one hundred (100%) of the Fair Market Value on the date of grant)
multiplied by the number of Shares in respect of which the Free Standing Right
is being exercised.
(2)    A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option. Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to the excess of the Fair Market Value as of the date
of exercise over the Exercise Price specified in the related Option (which price
shall be no less than one hundred percent (100%) of the Fair Market Value on the
date of grant) multiplied by the number of Shares in respect of which the
Related Right is being exercised. Options which have been so surrendered, in
whole or in part, shall no longer be exercisable to the extent the Related
Rights have been so exercised.
(3)    Notwithstanding the foregoing, the Administrator may determine to settle
the exercise of a Stock Appreciation Right in cash or other property (or in any
combination of Shares, cash or other property) to the extent that such
settlement does not violate Section 409A of the Code.
(e)    Non-Transferability.
(1)    Free Standing Rights shall be transferable only when and to the extent
that an Option would be transferable under Section 7 of the Plan.
(2)    Related Rights shall be transferable only when and to the extent that the
underlying Option would be transferable under Section 7 of the Plan.
(f)    Termination of Employment or Service.
(1)    In the event of the termination of employment or service with the Company
and all of its Affiliates of a Participant who has been granted one or more Free
Standing Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Administrator
at or after grant.
(2)    In the event of the termination of employment or service with the Company
and all of its Affiliates of a Participant who has been granted one or more
Related Rights, such Related Rights shall be exercisable at such time or times
and subject to such terms and conditions as set forth in the related Options.
(g)    Term.
(1)    The term of each Free Standing Right shall be fixed by the Administrator,
but no Free Standing Right shall be exercisable more than ten years after the
date such right is granted.


12

--------------------------------------------------------------------------------




(2)    The term of each Related Right shall be the term of the Option to which
it relates, but no Related Right shall be exercisable more than ten years after
the date such right is granted.
Section 9.    Restricted Shares and Restricted Stock Units.
(a)    General. Restricted Shares and Restricted Stock Units may be granted
either alone or in addition to other Awards granted under the Plan. The
Administrator shall determine the Eligible Recipients to whom, and the time or
times at which Restricted Shares or Restricted Stock Units shall be made; the
number of Restricted Shares or Restricted Stock Units to be awarded; the price,
if any, to be paid by the Participant for the acquisition of Restricted Shares
or Restricted Stock Units; the Restricted Period (as defined in paragraph (b) of
this Section 9), if any, applicable to Restricted Shares or Restricted Stock
Units; the performance objectives, including objectives based on one or more
Performance Goals, if any, applicable to awards of Restricted Shares or
Restricted Stock Units; and all other conditions of the Restricted Shares and
Restricted Stock Units. If the restrictions, performance objectives and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Shares or Restricted Stock Units. The
provisions of the Restricted Shares or Restricted Stock Units need not be the
same with respect to each Participant.
(b)    Restrictions and Conditions. Restricted Shares and Restricted Stock Units
granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or thereafter:
(1)    Subject to the provisions of the Plan and the Restricted Shares Award
Document or Restricted Stock Units Award Document, as appropriate, governing any
such Award, during such period as may be set by the Administrator commencing on
the date of grant (the "Restricted Period"), the Participant shall not be
permitted to sell, transfer, pledge or assign Restricted Shares or Restricted
Stock Units awarded under the Plan; provided, however, that the Administrator
may, in its sole discretion, provide for the lapse of such restrictions in
installments and may accelerate or waive such restrictions in whole or in part
based on such factors and such circumstances as the Administrator may determine,
in its sole discretion, including, but not limited to, the attainment of certain
performance objectives, the Participant's termination of employment or service
with the Company and all of its Affiliates, or the Participant's death or
Disability. Notwithstanding the foregoing, upon a Change in Control, the
outstanding Awards shall be subject to Section 13 hereof.
(2)    Except as may be otherwise provided in a Restricted Share Award Document,
the Participant shall have no right with respect to Restricted Shares to vote as
a stockholder of the Company during the Restricted Period or to receive
dividends which are declared with respect to Restricted Shares with a record
date during the Restricted Period. Unless otherwise provided in the applicable
Award Document, any Shares receivable with respect to the Restricted Shares
pursuant to an equitable adjustment under Section 5 hereof in connection with a
Change in Capitalization shall be subject to the same restrictions as the
Restricted Shares. The Participant shall generally not have the rights of a
stockholder with respect to Restricted Stock Units during the Restricted Period;
provided, however, that, subject to the requirements of Section 409A of the
Code, the Restricted Stock Units Award Document may provide the Participant with
the right to receive dividend equivalent payments with respect to the Restricted
Stock Units subject to the Award during the Restricted Period (either currently
or upon the delivery of the Shares, cash or other property, as applicable, in
respect of the Restricted Stock Units). Unless otherwise provided in an Award
Document, upon the vesting of any Restricted Stock Units, there shall be
delivered to the Participant, as soon as practicable following the date on which
such Restricted Stock Units vest (but in any event within such period as is
required to avoid the imposition of a tax under Section 409A of the Code), the
number of Shares, cash or other property, as applicable, payable in respect of
the Restricted Stock Units becoming so vested.
(c)    Termination of Employment or Service. The rights of Participants granted
Restricted Shares or Restricted Stock Units upon termination of employment or
service with the Company and all of its Affiliates for any reason during the
Restricted Period shall be set forth in the Award Document.
Section 10.    Other Stock-Based Awards.


13

--------------------------------------------------------------------------------




The Administrator is authorized to grant Awards to Participants in the form of
Other Stock-Based Awards, as deemed by the Administrator to be consistent with
the purposes of the Plan and as evidenced by an Award Document. The
Administrator shall determine the terms and conditions of such Awards,
consistent with the terms of the Plan, at the date of grant or thereafter,
including any performance objectives (including objectives based on one or more
of the Performance Goals) and performance periods. Common Stock or other
securities or property delivered pursuant to an Award in the nature of a
purchase right granted under this Section 10 shall be purchased for such
consideration, paid for at such times, by such methods, and in such forms,
including, without limitation, Shares, other Awards, notes or other property, as
the Administrator shall determine, subject to any required corporate action.
Section 11.    Performance Awards.
(a)    General. The Administrator shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Common Stock, (ii) valued,
as determined by the Administrator, in accordance with, or subject to, the
achievement of such performance objectives, including objectives based on one or
more of the Performance Goals, during such performance periods as the
Administrator shall establish, and (iii) payable at such time and in such form
as the Administrator shall determine. All Performance Awards shall be subject to
the terms and provisions of this Section 11.
(b)    Restrictions and Conditions. Subject to the terms of this Plan and any
applicable Award Document, the Administrator shall determine the performance
objectives to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award and the amount and kind
of any payment or transfer to be made pursuant to any Performance Award, and may
amend specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.
(c)    Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Administrator, on a deferred
basis. Termination of employment or service prior to the end of any performance
period will result in the forfeiture of the Performance Award for that period,
and no payments will be made with respect to that period, except that the
Administrator at or after grant may provide that certain Performance Awards may
be paid upon certain terminations of the Participant's employment or service
with the Company. A participant's rights to any Performance Award may not be
sold, assigned, transferred, pledged, hypothecated or otherwise encumbered or


14

--------------------------------------------------------------------------------




disposed of in any manner, except by will or the laws of descent and
distribution, and/or except as the Administrator may determine at or after
grant.
Section 12.    Certain Awards to Covered Officers.
Notwithstanding anything in this Plan to the contrary, to the extent necessary
and desirable to maintain qualification of Awards as "performance-based
compensation" under Section 162(m) of the Code, with respect to grants of
Awards, no later than ninety (90) days following the commencement of each
performance period (or such other time as may be required or permitted by
Section 162(m) of the Code), the Committee shall, in writing, (1) select the
Performance Goal or Performance Goals applicable to the performance period, (2)
establish the various targets and bonus amounts which may be earned for such
performance period, and (3) specify the relationship between Performance Goals
and targets and the amounts to be earned by each Covered Officer for such
performance period. Following the completion of each performance period, the
Committee shall certify in writing whether the applicable performance targets
have been achieved and the amounts, if any, payable to Covered Officers for such
performance period. In determining the amount earned by a Covered Officer for a
given performance period, subject to any applicable Award Document, the
Committee shall have the right to reduce (but not increase) the amount payable
at a given level of performance to take into account additional factors that the
Committee may deem relevant to the assessment of individual or corporate
performance for the performance period.
Section 13.    Change in Control Provisions.
Unless otherwise determined by the Administrator and evidenced in an Award
Document, in the event that (i) a Change in Control occurs and (ii) the
Participant's employment or service is terminated by the Company, its successor
or any of its Affiliates without Cause on or after the effective date of the
Change in Control but prior to twelve (12) months following such Change in
Control, then:
(a)    any unvested or unexercisable portion of any Award carrying a right to
exercise shall become vested and exercisable; and
(b)    the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to any other Award granted under the Plan shall lapse and
such Awards shall be deemed fully vested and performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved.
Section 14.    Amendment and Termination.
The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant's consent. Unless the
Board determines otherwise, the Board shall obtain approval of the Company's
stockholders for any amendment that would require such approval in order to
satisfy the requirements of Sections 162(m) or 422 of the Code, any rules of the
stock exchange on which the Common Stock is traded or other applicable law. If
any Award is subject to Section 409A of the Code and fails to comply with the
requirements of Section 409A of the Code, the Administrator reserves the right
to (but is not obligated to) amend, modify or supplement such Award in order to
cause it to either (i) not be subject to Section 409A of the Code or (ii) comply
with the applicable provisions of Section 409A of the Code. The Administrator
may amend the terms of any Award theretofore granted, prospectively or
retroactively, but, subject to Section 5 of the Plan, no such amendment shall
impair the rights of any Participant without his or her consent.
Section 15.    Unfunded Status of Plan.
The Plan is intended to constitute an "unfunded" plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.
Section 16.    Withholding Taxes.


15

--------------------------------------------------------------------------------




Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of the Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, the minimum amount of any such applicable
taxes required by law to be withheld with respect to the Award. The obligations
of the Company under the Plan shall be conditional on the making of such
payments or arrangements, and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to the Participant. Whenever cash is to be paid pursuant to an Award granted
hereunder, the Company shall have the right to deduct therefrom an amount
sufficient to satisfy any applicable withholding tax requirements related
thereto. Whenever Shares or property other than cash are to be delivered
pursuant to an Award, the Company shall have the right to require the
Participant to remit to the Company in cash an amount sufficient to satisfy any
applicable withholding tax requirements related thereto. With the approval of
the Administrator, a Participant may satisfy the foregoing requirement by either
(i) electing to have the Company withhold from delivery of Shares or other
property, as applicable or (ii) by delivering already owned unrestricted shares
of Common Stock, in each case, having a value equal to the minimum amount of tax
required to be withheld. Such shares shall be valued at their Fair Market Value
on the date as of which the amount of tax to be withheld is determined.
Fractional share amounts shall be settled in cash. Such an election may be made
with respect to all or any portion of the Shares to be delivered pursuant to an
Award. The Company may also use any other method of obtaining the necessary
payment or proceeds, as permitted by law, to satisfy its withholding obligation
with respect to any Award.
Section 17.    General Provisions.
(a)    Shares shall not be issued pursuant to the exercise of any Option granted
hereunder unless the exercise of such Option and the issuance and delivery of
such Shares pursuant thereto shall comply with all relevant provisions of law,
including, without limitation, the Securities Act of 1933, as amended, the
Exchange Act and the requirements of any stock exchange upon which the Common
Stock may then be listed, and shall be further subject to the approval of
counsel for the Company with respect to such compliance.
(b)    The Administrator may require each person acquiring Shares to represent
to and agree with the Company in writing that such person is acquiring the
Shares without a view to distribution thereof. The certificates for such Shares
may include any legend that the Administrator deems appropriate to reflect any
restrictions on transfer which the Administrator determines, in its sole
discretion, arise under applicable securities laws or are otherwise applicable.
(c)    All certificates for Shares delivered under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Administrator may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock may then
be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions.
(d)    The Administrator may require a Participant receiving Shares pursuant to
the Plan, as a condition precedent to receipt of such Shares, to enter into a
stockholder agreement or "lock-up" agreement in such form as the Committee shall
determine is necessary or desirable to further the Company's interests.
(e)    The adoption of the Plan shall not confer upon any Eligible Recipient any
right to continued employment or service with the Company or any of its
Subsidiaries, as the case may be, nor shall it interfere in any way with the
right of the Company or any of its Subsidiaries to terminate the employment or
service of any of its Eligible Recipients at any time.
(f)    Notwithstanding anything in this Plan to the contrary, each time-based
Restricted Share Award (or similar time-based full-value Award) granted
hereunder must have a stated vesting or restricted period of not less than three
years from the date of grant. The terms of any such Restricted Share Award may
provide that the Award shall vest, and the restrictions shall lapse, in
installments during the vesting or restriction period; provided, however, that
any such Award granted with a three year vesting or restriction period may
provide for no more favorable ratable vesting than one-third (1/3) per year.
Notwithstanding anything in this Plan to the contrary, each


16

--------------------------------------------------------------------------------




performance-based Restricted Share Award (or similar performance-based
full-value Award) granted hereunder must have a stated vesting or restriction
period of not less than one year from the date of grant. Notwithstanding
anything in this Section 17(f) to the contrary, any Awards granted hereunder may
be subject to accelerated vesting as contemplated by the terms of this Plan, as
set forth in the applicable Award Document or as otherwise approved by the
Administrator. Unless otherwise determined by the Administrator, any Restricted
Shares or Restricted Stock Units granted to Non-Employee Directors shall not be
subject to the foregoing restrictions.
Section 18.    Effective Date.
The Plan was originally adopted and approved by the Board on June 5, 2014 (the
"Effective Date") and was approved by stockholders of the Company on July 7,
2014. The current amendment and restatement of the Plan was adopted and approved
by the Board on August 3, 2017 and shall become effective upon and subject to
receipt of stockholder approval at the 2017 Annual Meeting of Stockholders.
Section 19.    Term of Plan.
No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date.
Section 20.    Clawback.
Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).
Section 21.    Section 409A.
The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith. Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
"separation from service" from the Company and its Affiliates within the meaning
of Section 409A of the Code. Any payments described in the Plan that are due
within the "short term deferral period" as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such Awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier). Each amount to be
paid or benefit to be provided under this Plan shall be construed as a separate
identified payment for purposes of Section 409A of the Code. The Company makes
no representation that any or all of the payments or benefits described in this
Plan will be exempt from or comply with Section 409A of the Code and makes no
undertaking to preclude Section 409A of the Code from applying to any such
payment. The Participant shall be solely responsible for the payment of any
taxes and penalties incurred under Section 409A.
Section 22.    Governing Law.
The Plan shall be governed by and construed according to the law of the State of
Delaware without regard to its principles of conflict of laws.


17

--------------------------------------------------------------------------------








18